DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-4 are pending.

Specification
The disclosure is objected to because of the following informalities: 
In line 6 of the Abstract, a superfluous hyphen appears in the phrase “to-an existing.”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: In line 2, “heating beer a preheater” appears to be a misstatement of “heating beer using a preheater” or similar. In line 3, Applicant is respectfully advised to amend “into vapor and liquid phases” to “into a vapor phase and a liquid phase” to improve clarity. In line 10, “extracting heat from the liquid phase the preheater” appears to be a misstatement of “extracting heat from the liquid phase via the preheater” or similar. In line 11, “adding heat to the bottom of the degas column of the degas column” appears to be a misstatement of “adding heat to the bottom of the degas column
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cyphers (US 1,507,108) in view of Field (US 4,303,478)
Regarding claim 1, Cyphers discloses a method for distilling beer (p. 1, lines 9-10, 65-67) that removes non-condensable gases to the atmosphere (p. 2, lines 48-50) (i.e. a method for degassing beer) comprising the steps of:
heating the beer in a final beer heater 3 (i.e., a preheater) (p. 1, lines 80-81);
feeding the beer through pipe 14 of a rectifying section of a column still (p. 1, lines 81-82) (i.e., a degas column), the column still having a rectifying section 7 (i.e. a top) and a beer plate section 4 (i.e. a bottom) (p. 1, lines 82, 85), to separate the non-condensables from liquid (p. 2, line 9) (i.e. separating the beer into vapor and liquid phases in a degas column, the degas column having a top and a bottom);
passing vapors through pipe 9 to be condensed in a preheater 2 (p. 2, lines 33-38) (i.e., removing the vapor phase from the top of the degas column to a degas condenser; condensing a part of the vapor phase in the degas condenser);
returning the condensate to the top of the rectifying section 7 via line 19 (p. 2, lines 38-39) (i.e., returning the condensed part of the vapor phase to the top of the degas column);
heating the final beer heater 3 using spent liquors (p. 1, lines 98-106) (i.e., extracting heat from the liquid phase via the preheater); and 
using steam to provide heat to the column still via a heater 23 (p. 1, lines 86-88) (i.e., adding heat to the bottom of the degas column).
However, Cyphers does not explicitly disclose (i) removing the uncondensed part of the vapor phase to a carbon dioxide scrubber; or (ii) pumping the liquid phase from the bottom of the degas column to the preheater.
Regarding (i), Field discloses a process for the recovery of alcohol from the aqueous liquid resulting from the fermentation of agricultural materials (i.e., beer) (col. 3, line 68 through col. 4, line 3) using a distillation column means 10 (i.e., a degas column) (Fig. 1; col. 4, lines 11-12). Field teaches that noncondensables from the condensers 18 and 24 (col. 5, lines 6-10) can be purged through a scrubber 34 to wash residual alcohol so it can be returned to the column 10 via a feed line 36 (col. 5, lines 44-50).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Cyphers by (i) removing the uncondensed part of the vapor phase to a carbon dioxide scrubber as taught by Field because a scrubber allows for the recovery of residual alcohol from a noncondensables stream (Field, col. 5, lines 44-50).
Regarding (ii), Shinskey discloses (Fig. 1) a beer still 10 (col. 3, line 31). Shinskey teaches a heat exchanger 40 that preheats the feed and is in communication with the bottom of the still (Fig. 1A; col. 3, Shinskey teaches the use of a pump to circulate the bottoms stream (Fig. 1A), noting that pumps are well understood in the art (col. 3, lines 48-52).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Cyphers in view of Field by (ii) pumping the liquid phase from the bottom of the degas column to the preheater as taught by Shinskey because (1) Cyphers teaches the communication of spent liquors (i.e. a fluid) from a heater 23 to the a final beer heater/preheater 3 via manifold 15 (Cyphers, p. 1, lines 98-102) but does not teach how a motive force is provided to this flow,  (2) the use of a pump to direct a bottoms product to a preheater of a feed stream was known in the art (Shinskey, Fig. 1; col. 3, lines 48-52, 66-68), and (3) the skilled practitioner would be expected to use pumps where needed to provide a motive force to a stream (Shinskey, col. 3, lines 48-52).

Regarding claim 3, Cyphers teaches that heat for heater 23 is supplied by a flow of steam, as shown by the arrow at the bottom of the still (p. 1, lines 86-88) (i.e., steam is added to the bottom of the degas column).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cyphers in view of Field and Shinskey as applied to claim 1 above, and further in view of Richardson et al. (2002, Coulson and Richardson's Chemical Engineering Volume 2 - Particle Technology and Separation Processes (5th Edition) - 11.4.1 The Fractionating Process, Elsevier, hereinafter “Richardson”).
Regarding claim 2, Cyphers in view of Field and Shinskey does not explicitly disclose collecting the condensed part of the vapor phase from the degas condenser in a condensate receiver; or pumping the condensed part of the vapor phase from the condensate receiver to the top of the degas column.
Richardson discloses a typical fractionating column and condenser (p. 559, Fig. 11.11). Richardson teaches that an accumulator (i.e. a condensate receiver) can be used to divide a condensate into a reflux which is returned to a top tray by a reflux pump and an overhead product (p. 560, lines 2-5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Cyphers in view of Field and Shinskey by collecting the condensed part of the vapor phase from the degas condenser in a condensate receiver, and pumping the condensed part of the vapor phase from the condensate receiver to the top of the degas column as taught by Richardson because (1) a typical fractionating column was known in the art to comprise an accumulator (Richardson, p. 559), (2) a condensate receiver/accumulator can be used to divide a condensate into an overhead product and a reflux which is returned to a top tray by a reflux pump (Richardson, p. 559, Fig. 11.11; p. 560, lines 2-5), and (3) pumps were well-understood by those of skill in the art (Shinskey, col. 3, lines 50-52), so the use of a pump where needed would have been prima facie obvious.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cyphers in view of Field and Shinskey as applied to claim 1 above, and further in view of Buckley at al. (1985, Design of Distillation Column Control Systems - 4.6 Internal Reboilers, Elsevier, hereinafter “Buckley”) and Warner et al. (US 2012/0277495 A1, hereinafter “Warner”). 
Cyphers in view of Field and Shinskey does not explicitly disclose that the step of adding heat to the bottom of the degas column comprises (i) adding steam to a reboiler; (ii) circulating liquid between the bottom of the degas column and the reboiler; or (iii) removing condensed water from the reboiler.
Regarding (i), Buckley teaches considerations for the use of internal reboilers (p. 119-120). Buckley teaches that while internal boilers eliminate pumping considerations, they require a taller 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Cyphers in view of Field and Shinskey by (i) adding steam to a reboiler as taught by Buckley because (1) the heater 23 of Cyphers can be regarded as an internal boiler (Cyphers, p. 1, lines 96-106), and (2) while internal boilers eliminate pumping considerations, they require a taller column base, produce added difficulty in controlling a froth level, and require a column shut down for reboiler tube cleaning (Buckley, p. 119-120).
Regarding (ii) and (iii), Warner discloses a process for distilling a feed comprising ethanol in a column 107 ([0074]; [0075]) that comprises a kettle reboiler 140 that uses a steam source (Fig. 1; [0081]). Warner teaches that after heat exchange in the reboiler, the steam exits as a condensate ([0081]). Warner also teaches that the tower bottoms communicates with the reboiler through a bottoms line 114 and a vapor return line 143 ([0081]) (i.e., the bottoms liquid is recirculated).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Cyphers in view of Field, Shinskey, and Warner by (ii) circulating liquid between the bottom of the degas column and the reboiler; and (iii) removing condensed water from the reboiler as taught by Warner because (1) circulation lines are needed for an external reboiler to provide heat to a column (Warner, [0023], [0081]), and (2) a steam heat source would be expected by the skilled practitioner to exit a reboiler as a condensate (Warner, [0081]). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Webb et al. (GB 679,179) discloses a process for removing gaseous impurities from a fermentation feed with dissolved gasses (p. 2, lines 55-59, 85-87) in which uncondensed gasses from a heads column 5 and a condenser 6 are passed to a scrubber 11 (Fig. 2; p. 4, lines 84-85, 102-105).
Goel (US 2009/0008235 A1) discloses a system for the distillation of fermentation products ([0034], [0066], [0070]), wherein heat to a distillation column may be supplied by direct steam injection or by indirect heating in a reboiler ([0035]).
Ikeda (US 2006/0070867 A1) discloses a method for concentrating a water-soluble organic material using a distillation column 11 (Abstract) wherein a bottom 11c is used to heat a feed heater 15 ([0015]).
Zaher et al. (US 2014/0311889 A1) teaches that scrubbers may be used to comply regulatory emissions limitations of VOCs in the production of alcohols ([0174], [0175]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/GABRIEL E GITMAN/Examiner, Art Unit 1772